Case: 13-14283   Date Filed: 03/11/2015   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14283
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:12-cv-00088-CAR



JONATHAN JEFFERY ANDERSON,

                                                            Plaintiff-Appellant,

                                  versus


SHERIFF JOE CHAPMAN,
MAJOR WADE HARRIS,
DEBORAH ATKINSON,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (March 11, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 13-14283       Date Filed: 03/11/2015       Page: 2 of 8


                                               I.

       Jonathan Jeffery Anderson brought this action for damages under 42 U.S.C.

§ 1983 against Joe Chapman, the Sheriff of Walton County, Georgia, Wade Harris,

the Commander of the Walton County Detention Center (the “Jail”), and Deborah

Atkinson, a Classification Officer at the Detention Center.1 During the time period

relevant here, Anderson was a pretrial detainee at the Jail, awaiting trial for rape,

child molestation, enticing a child for indecent exposure, sexual battery and false

imprisonment. Anderson had been placed in administrative segregation due to the

serious nature of these charges. Because the charges involved children, those

operating the Jail were concerned for Anderson’s safety; inmates charged with

crimes against children are frequent targets of assault at the hands of other

inmates.2



       1
          Anderson’s complaint in this case also sought injunctive relief. Since he was no longer
incarcerated in the Walton County Jail and injunctive relief could not be granted, the court
treated his complaint as seeking damages against the defendants in their individual capacities.
       2
          Anderson entered the Jail on July 9, 2010. On July 14, 2010, he was placed in
Cellblock 12, Room 24, in administrative segregation, for his safety and the safety and security
of others. Inmates in Cellblock 12 received one hour per day recreation outside their cell and
were free to move about the dayroom area. On April 27, 2011, Anderson was moved in
Cellblock 12 from Room 24 to Room 27, and shared that cell with another inmate. On June 21,
2011, to accommodate a new recreation schedule in Cellblock 12, Anderson was moved to Room
25, sharing the cell with still another inmate. The new recreation schedule provided Anderson
with four hours of recreation per day. On June 22, 2011, at his request, Anderson was reassigned
and placed in Room 27 in Cellblock 12. Another reassignment occurred at Anderson’s request
on June 4, 2012; he was moved to Room 38 in Cellblock 3. He said that if he continued to have
recreation time with the group he was assigned to in Cellblock 12, he would be “jumped.”

                                                2
                 Case: 13-14283        Date Filed: 03/11/2015        Page: 3 of 8


       In the complaint he filed in the District Court, Anderson claimed that he had

been placed in administrative segregation without a hearing, as required by the

procedural component of the Due Process Clause of the Fourteenth Amendment. 3

He also claimed that once placed in administrative segregation, he was “punished”

in violation of his rights under the substantive component of the Due Process

Clause.4 That punishment allegedly included derogatory comments, cold stares,

threats of violence, loss of food and recreation time, and being forced to wear

shackles and leg irons, unlike other pretrial detainees.

     The defendants moved the District Court for summary judgment. The court

referred the motion to a Magistrate Judge, who recommended that the District

Court grant the motion. The Magistrate Judge, in his Report & Recommendation

(“R & R”), found that the evidence in the record failed to demonstrate (1) that

Anderson’s confinement in administrative segregation was so atypical of ordinary

jail life as to create a liberty interest that entitled him to a due process hearing

       3
          On his confinement in the Jail, Anderson was initially placed on suicide watch in a
padded cell. His complaint seeks relief for the five days he was confined there. On appeal,
though, his brief does not take issue with the District Court’s rejection of that part of his due
process claim; hence, we do not address it.
       4
          As a pretrial detainee, Anderson was not subject to punishment as if he were an inmate
serving a sentence for a crime he had committed. His complaint alleged that the treatment he
received constituted cruel and unusual punishment in violation of the Eighth Amendment. The
Eighth Amendment (which is applicable to the States under the Fourteenth Amendment’s Due
Process Clause) is inapplicable to pretrial detainees. A pretrial detainee’s remedy for treatment
that constitutes cruel and unusual punishment is under the substantive component of the Due
Process Clause. Cottrell v. Caldwell, 85 F.3d 1480, 1490 (11th Cir. 1996). We therefore assume
that Anderson brought his “Eighth Amendment claim” under that component.

                                                  3
                Case: 13-14283       Date Filed: 03/11/2015       Page: 4 of 8


before being confined there, and (2) that the confinement constituted punishment.

Anderson objected to Magistrate Judge’s R & R. “In his Objection, [he]

contend[ed] that the circumstances surrounding his confinement”, i.e., the pending

criminal charges, were “irrelevant[,] as the only pertinent issue [was] whether his

‘punitive confinement’ violated due process.” Doc. 31 at 2. The District Court

overruled Anderson’s objection, resolving the issue it presented in these words:

              [A]s discussed in the Recommendation, there is no evidence that the
       named Defendants placed Plaintiff in administrative segregation for the
       purpose of punishment, as is required for Plaintiff’s due process claim
       to succeed on the merits. 5 The Court further agrees with the Magistrate
       Judge that Plaintiff’s placement in administrative segregation was based
       on several legitimate considerations. Consequently, because the Court
       finds that the evidence supports only that Plaintiff’s confinement was
       based on several legitimate considerations, there is no evidence that
       Plaintiff’s confinement was punitive and thus that it violated due process.

Id. (emphasis in original). The District Court therefore granted the defendants

summary judgment. Anderson now appeals. We affirm. 6




       5
           See Kibwika v. Broward Cnty. Sheriff’s Office, 453 F. App’x 915, 919 (11th Cir. 2012)
(per curiam) (holding that pretrial detainee cannot be punished, and “[t]o determine whether a
restriction constitutes punishment, [the court] must decide whether the disability is imposed for
the purpose of punishment or whether it is but an incident of some other legitimate governmental
purpose”).
       6
         We review the District Court’s granting of summary judgment de novo, taking the
evidence in the light most favorable to Anderson and drawing all inferences in his favor.
Castleberry v. Goldome Credit Corp., 408 F.3d 773, 785 (11th Cir. 2005).

                                                4
                Case: 13-14283       Date Filed: 03/11/2015      Page: 5 of 8


                                              II.

       Anderson challenges the District Court’s rejection of his procedural due

process claim. In his Objection to the Magistrate Judge’s R & R, Anderson did not

challenge the Magistrate Judge’s findings and conclusions regarding that claim;

thus, the District Court did not address it. Under the circumstances, Anderson may

not challenge here the factual findings underpinning the District Court’s rejection

of his procedural due process claim. Dupree v. Warden, 715 F.3d 1295, 1300

(11th Cir. 2013). 7 We do consider, though, the court’s sub silentio legal

conclusion that the claim is insufficient, reviewing it de novo. Id.

       To make out a denial-of-procedural-due-process claim under 42 U.S.C. §

1983, a plaintiff must establish three elements: (1) a deprivation of a

constitutionally protected liberty or property interest; (2) state action; and

(3) constitutionally inadequate process. Grayden v. Rhodes, 345 F.3d 1225, 1232

(11th Cir. 2003). A convicted inmate’s confinement to administrative segregation

for non-punitive reasons does not violate due process because such segregation is

“ordinarily contemplated by a prison sentence.” Sandin v. Conner, 515 U.S. 472,

480, 115 S. Ct. 2293, 2298, 132 L. Ed. 2d 418 (1995). We find no controlling

precedent holding that the same is not true with respect to pretrial detainees as


       7
          Under Dupree, Anderson could challenge the factual findings for plain error, 715 F.3d
at 1300, but he has not done so.

                                               5
              Case: 13-14283     Date Filed: 03/11/2015    Page: 6 of 8


well. In short, confinement in administrative segregation under conditions

substantially similar to those experienced by the general jail population does not

implicate a liberty interest. Id. at 485–86, 115 S. Ct. at 2301. The evidence in this

case is that Anderson’s placement was similar to the placement of anyone facing

charges such as Anderson’s. The placement was not for punishment; rather, it was

done to ensure Anderson’s safety and to minimize the risk of violence between

inmates.

      Even if we were to assume that Anderson was improperly denied a due

process hearing antecedent to his placement, we must bear in mind that for any of

the defendants to be held liable in damages, Anderson would have to prove that the

defendant personally participated in the denial. That is, individual liability under

§ 1983 cannot arise vicariously through a theory of respondeat superior. Monell v.

Dep’t. of Soc. Servs. of New York, 436 U.S. 658, 690–95, 98 S. Ct. 2018, 2035–38,

56 L. Ed. 2d 611 (1978); Holloman ex rel. Holloman v. Harland, 370 F.3d 1252,

1290 (11th Cir. 2004). Without the liability-extending tool of respondeat superior,

“[s]upervisory officials cannot be held liable under § 1983 for the unconstitutional

actions of their subordinates . . . .” Gray v. Bostic, 458 F.3d 1295, 1308 (11th Cir.

2006). The record contains no evidence indicating that either Sheriff Chapman or

Commander Harris were personally involved in the placement at issue; in fact,

there is no evidence that they even knew about it. As for Officer Atkinson, who


                                          6
              Case: 13-14283     Date Filed: 03/11/2015    Page: 7 of 8


classified Anderson for administrative segregation, there is no evidence that

Anderson ever requested a hearing or, assuming he did, that Officer Atkinson

denied it. Whatever requests he made were for new cell assignments, and, for the

most part, they were granted.

      Finally, as to all three defendants, Anderson cites no precedent, nor are we

aware of any, that would have put them on notice that placing Anderson in

administrative segregation without a hearing under the circumstances of this case

would have denied him due process. Hence, they are entitled to qualified

immunity.

      We turn now to Anderson’s substantive due process claim.

                                         III.

      “Claims involving the mistreatment of . . . pretrial detainees in custody are

governed by the Fourteenth Amendment’s Due Process Clause instead of the

Eighth Amendment’s Cruel and Unusual Punishment Clause, which applies to such

claims by convicted prisoners.” Cottrell v. Caldwell, 85 F.3d 1480, 1490 (11th

Cir. 1996). But the standards are the same, “so decisional law involving prison

inmates applies equally to cases involving . . . pretrial detainees.” Id. “[T]he

mistreatment standard is “‘deliberate indifference’ to a substantial risk of serious

harm.” Farmer v. Brennan, 511 U.S. 825, 827, 114 S. Ct. 1970, 1974, 128 L. Ed.
2d 811 (1994). The standard has both an objective and a subjective component.


                                          7
              Case: 13-14283      Date Filed: 03/11/2015   Page: 8 of 8


“To satisfy the objective component, the plaintiff must show a deprivation that is,

‘objectively, sufficiently serious,’ which means that the defendants’ actions

resulted ‘in the denial of the minimal civilized measure of life’s necessities.’”

Cottrell , 85 F.3d at 1491 (quoting Farmer). “Even when that objective

component is established, an in-custody mistreatment claim fails unless the

plaintiff establishes that the defendant had a ‘sufficiently culpable state of mind.’”

Id. (quoting Farmer).

      As is the case with his procedural due process claim, Anderson had to

establish that the defendant personally participated in the constitutional

deprivation. Nothing in the record establishes, for summary judgment purposes,

the objective and subjective elements of the claim against any of the three

defendants. None were shown to be aware of, much less deliberately indifferent

to, the conditions of confinement of which Anderson complains. Nor is there any

evidence that he was placed in administrative segregation for punishment as

opposed to a legitimate governmental interest. In short, the District Court properly

granted summary judgment on this claim.

      AFFIRMED.




                                           8